Citation Nr: 1202212	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  11-11 237	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Whether the reduction in evaluation from 60 to 40 percent for prostate cancer, status post-radical prostatectomy, effective from May 1, 2010 was proper. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION


The Veteran had active military service from July 1970 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO reduced the disability rating assigned to the service-connected prostate cancer, status post-radical prostatectomy, from 60 to 40 percent, effective May 1, 2010.  The Veteran appealed the RO's January 2010 rating action to the Board. 

In September 2011, the Veteran testified before the undersigned at the Pittsburgh, Pennsylvania RO.  A copy of the hearing transcript has been associated with the claims file. 

Also certified for appellate review was the issue of entitlement to a total disability rating based on individual unemployability based upon service-connected disability (TDIU).  The Veteran, however, withdrew this issue at the above-cited hearing.  Thus, the only issue remaining for appellate review is the one listed on the title page of this decision.

In late October 2011, the above-cited RO received VA Form 21-0847, Request For Substitution of Claimant Upon Death of Claimant, from the Veteran's widow in response to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  Thus, the issues of entitlement to service connection for the cause of the Veteran's death, 
entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 and request for substitution upon death of the Veteran are referred to the RO for initial adjudication.  




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1970 to January 1972. 

2.  On November 30, 2011, the Board was notified by a facsimile sent by the Social Security Administration that the Veteran had died in October 2011. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5  121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


